DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-20 in the reply filed on 11/1/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mun et al. (US pub 20190082562).
	With respect to claim 1, Mun et al. teach a semiconductor device, comprising (see figs. 1-21, particularly fig. 1 and associated text):
a substrate 110 comprising: 
one or more conductive layers 111, 112, 114, a layer of the one or more conductive layers comprising peripheral contact pads 114 around one or more edges of the substrate, and 
conductive bumps 120 formed on the peripheral contact pads and comprising severed edges at the one or more edges of the substrate; 
one or more semiconductor dies 117, 119, 115 mounted on the substrate and electrically coupled to the substrate; 
an enclosure housing 110,S the one or more semiconductor dies; and 
an electrically conductive coating 141 disposed on the enclosure configured to shield the semiconductor device against the transmission and/or reception of at least one of electromagnetic interference and radio frequency interference, the electrically conductive coating electrically coupled to the severed edges of the conductive bumps.  
With respect to claim 2, Mun et al. teach the conductive bumps are formed of a conductive material preventing formation of an oxidation layer between the severed edges of the conductive bumps and the electrically conductive housing. Paras 69, 70, 71, and 72.
With respect to claim 3, Mun et al. teach the conductive bumps are formed of gold. Paras 69, 70, 71, and 72.
With respect to claim 4, Mun et al. teach the conductive bumps are electrically coupled to a grounded ring 114 formed in the substrate.  
With respect to claim 5, Mun et al. teach the conductive bumps are formed around four edges of the substrate.  
With respect to claim 8, Mun et al. teach the one or more conductive layers comprise a plurality of conductive layers, and wherein the plurality of conductive layers each comprise peripheral contact pads around one or more edges of the substrate.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mun et al. (US pub 20190082562).
With respect to claim 7, Mun et al. fail to teach the electrically conductive coating or EMI shield is made of copper.
However, the use of copper EMI shield is well-known in semiconductor art.


Claim(s) 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mun et al. (US pub 20190082562).
	With respect to claim 13, Mun et al. teach a semiconductor device, comprising (see figs. 1-21, particularly fig. 1 and associated text):
a substrate 110 comprising: 
a plurality of conductive layers 111, 112, 114, the plurality of conductive layers each comprising electrically grounded peripheral contact pads 114 around one or more edges of the substrate, and 
conductive bumps 120, formed of a non-oxidizing material (Au), on the peripheral contact pads of one or more of the conductive layers, the conductive bumps comprising severed edges (produced edge without regard to how it has been cut, since claim is directed to device or structure) at the one or more edges of the substrate; 
one or more semiconductor dies 115, 117, 119 mounted on the substrate and electrically coupled to the substrate; 
an enclosure housing 110,S the one or more semiconductor dies; and
 an electrically conductive coating 141 disposed on the enclosure configured to shield the semiconductor device against the transmission and/or reception of at least one of electromagnetic interference and radio frequency interference, the electrically conductive coating electrically coupled to the severed edges of the conductive bumps.  
With respect to claim 14, Mun et al. teach the conductive bumps are formed of gold. Paras 69, 70, 71, and 72.
With respect to claim 15, Mun et al. teach the electrically conductive coating is formed over a first major surface of the semiconductor device, opposed to a second major surface comprising the substrate, side surfaces extending between the first and second major surfaces and edge surfaces extending between the first and second major surfaces.  
With respect to claim 16, Mun et al. teach the conductive bumps are formed around one or more side surfaces and one or more edge surfaces. 
 
 Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mun et al. (US pub 20190082562).
	With respect to claim 20, Mun et al. teach a semiconductor device, comprising (see figs. 1-21, particularly fig. 1 and associated text):
a substrate 110 comprising: 
one or more conductive layers 111, 112, 114, a layer of the one or more conductive layers comprising peripheral contact pads 114 around one or more edges of the substrate, and conductive, non-oxidizing means 120 (Au) disposed on the peripheral contact pads for conducting an electrical charge to ground; 
one or more semiconductor dies 117, 119, 115 mounted on the substrate and electrically coupled to the substrate; 
an enclosure housing 110,S the one or more semiconductor dies; and 
an electrically conductive coating 141 disposed on the enclosure configured to shield the semiconductor device against the transmission and/or reception of at least one of electromagnetic interference and radio frequency interference, the electrically conductive coating electrically coupled to the conductive, non-oxidizing means.  
 Allowable Subject Matter
Claims 6, 9-12, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814